          Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

     CELMIRA CECILIA TURNER and                       §
     VANESSA LA BARRIE,                               §
                                                      §
                                                      §   CIVIL ACTION NO:
                    Plaintiffs,                       §
                                                      §   JURY DEMANDED
     v.                                               §
                                                      §
     COPELAND GROUP USA, INC. d/b/a                   §
     COPELAND INSURANCE GROUP                         §
                                                      §
                    Defendant.


                        PLAINTIFFS’ ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           PLAINTIFFS, Celmira Cecilia Turner and Vanessa La Barrie (hereinafter “Ms. Turner”

‘Ms. La Barrie” or “Plaintiffs”), individually and behalf of all others similarly situated, files this

lawsuit as a collective action against Copeland Group USA, INC. d/b/a Copeland Insurance Group

(hereinafter “CIG” or “Defendant”) for violations of 42 U.S.C. §§ 1981 et seq. (“Section 1981”),

the Texas Employment Discrimination Act, as amended, TEX. LAB. CODE §§ 21.001 et seq.

(“TLC”), and any other cause(s) of action that can be inferred from the facts set forth herein, and

will show the following:

                                  I.    NATURE OF CLAIMS

1.         This is an action brought by Plaintiffs seeking damages from Defendant for acts of

discrimination. Defendant’s acts are in violation of Section 1981, the TLC, and any other cause(s)

of action that can be inferred from the facts set forth herein. Plaintiffs bring this action on behalf


                                                  1
       Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 2 of 11




of themselves, and those similarly situated, as Defendant subjected African American Sales and

Marketing Directors to discrimination based on their race and color.

2.      Defendant employed Plaintiffs in Houston, Texas, and during Plaintiffs’ employment with

Defendant, Plaintiffs and those similarly situated were subjected to discrimination based on their

race and color in violation of Section 1981, the TLC, and any other cause(s) of action that can be

inferred from the facts set forth herein.

                              II.    JURISDICTION AND VENUE

3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which confers

original jurisdiction upon this Court for actions arising under the laws of the United States, and

pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this Court

in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; 42 U.S.C. § 2000e et seq., as amended, and (iii) 42 U.S.C. § 1981 et seq., as amended.

4.      The Court’s supplemental jurisdiction is invoked pursuant to 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

5.      Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391(b) because

the Defendant and the Plaintiffs transacted business within this judicial district and a substantial

part of the events or omissions giving rise to this Complaint occurred in this district. At all times

pertinent to this Complaint, Defendant maintains offices, conducts business and resides in this

district.




                                                 2
      Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 3 of 11




                                       III.    THE PARTIES

6.     Plaintiff, Celmira Cecilia Turner is a person who has been aggrieved by Defendant’s

actions. She is and has been, at all relevant times, a resident of Harris County, Texas, and an

African American citizen of the United States of America.

7.     Plaintiff, Vanessa La Barrie is a person who has been aggrieved by Defendant’s actions.

She is and has been, at all relevant times, a resident of Harris County, Texas, and an African

American citizen of the United States of America.

8.     Defendant, Copeland Group USA Inc., is a domestic for-profit professional corporation

operating out of Houston, Texas. CIG’s headquarters is located at 1203 W Loop 281 Longview

Texas 75604 and can be served by and through its registered agent, Melvin E. Copeland at 1203A

W LOOP 281 Longview, TX 75604 USA.

                                     IV.      FACTS

9.     Plaintiffs were employed as Sales and Marketing Directors at Defendant’s office location

in Houston, Texas. Plaintiff La Barrie worked for Defendant from February 2020 to October 2020

and Plaintiff Turner worked for Defendant from October 2020 to November 2020.Throughout

their employment, Plaintiffs, and those similarly situated, experienced discriminatory treatment

because of their race and color.

Plaintiff Vanessa La Barrie

10.    On February 4, 2020, Plaintiff La Barrie began her career with Copeland Insurance Group

as a Sales and Marketing Director. Within two weeks of Plaintiff La Barrie starting at CIG, her

direct manager was terminated, and was replaced by Dusty Singleton (hereinafter “Ms.

Singleton”).

11.    When Plaintiff La Barrie started, she was told that she would have a team of agents



                                                3
      Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 4 of 11




assigned to her, which did not occur because Ms. Singleton did not agree. Ms. Singleton has a

close personal relationship with the owner of CIG, Mel Copeland (“Mr. Copeland), and she

convinced Mr. Copeland that Plaintiff La Barrie did not need the team of agents, even though that

was essential to Plaintiff La Barrie’s success.

12.    In March 2020, Plaintiff La Barrie’s work environment became very hostile, when Greg

Santiago (“Mr. Santiago”) became employed, because Ms. Singleton would purposely discourage

Mr. Santiago from supporting Plaintiff La Barrie. Plaintiff La Barrie was not able to get the same

amount of support as compared to similarly situated non-African American employees. Plaintiff

La Barrie was forced to go to corporate to request support staff, but to no avail.

13.    In April 2020, CIG’s corporate offices closed due to the coronavirus pandemic, however,

Plaintiff La Barrie was required to continue to keep her store opened, putting her in a very

compromising position. Contrarily, CIG allowed similarly situated employees, who are outside

her protected class, to work remotely, while Plaintiff La Barrie continued to stay open to the public.

14.    In June 2020, Ms. Singleton went to the owner Mr. Copeland and stated that Plaintiff La

Barrie was “never at work” and Ms. Singleton did not know where she was. Plaintiff La Barrie

was almost terminated based on the deceptive actions of Ms. Singleton. However, after clearing

the confusion with Mr. Copeland, he went on to give Plaintiff La Barrie high praises on her

performance, and gave her reassurance of her job, even though it was known some employees

were attempting to throw her under the bus.

15.    In August 2020, Ms. Singleton was promoted to Regional Manager, which gave her hiring

and firing authority over Plaintiff La Barrie’s position. Once Ms. Singleton became Plaintiff La

Barrie’s manager, Plaintiff La Barrie was required to speak with her at least twice a week and also

send her a weekly report of Ms. La Barrie’s work progress. Ms. Singleton questioned and nitpicked



                                                  4
      Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 5 of 11




everything Plaintiff La Barrie did, and nothing Plaintiff La Barrie ever did was a good idea or good

enough for Ms. Singleton. Ms. Singleton created an environment where it was always her way or

no way.

16.     Throughout Plaintiff La Barrie’s nine (9) months of employment with CIG, she walked on

eggshells, and was treated vastly different compared to her similarly situated non-African

American peers. Plaintiff La Barrie was concerned for her job because Ms. Singleton never wanted

to be a team player. In some instances, Plaintiff La Barrie would have to warn her team to be on

their best behavior if Ms. Singleton visited her office because Ms. Singleton would find any little

thing to complain or find a problem with. It was clear that Ms. Singleton had a direct discriminatory

animus towards Plaintiff La Barrie.

17.     On October 4, 2020, Plaintiff La Barrie received an email from her office that “her position

was being terminated immediately.” Plaintiff La Barrie called Ms. Singleton, who told Plaintiff La

Barrie to contact HR representative, Heather. Heather told Ms. La Barrie that she did not have to

provide Plaintiff La Barrie with reasoning as to why her position was eliminated because Texas is

an at-will state.

18.     Ironically, once Plaintiff Turner accepted the position from Ms. Singleton, Plaintiff. La

Barrie was terminated. Ms. Singleton was actively recruiting Plaintiff Turner to replace Plaintiff

La Barrie as the only African-American Sales and Marketing Director based on predetermined

discriminatory motives. Plaintiff La Barrie was the only African-American female or male in her

position at CIG. CIG, through the actions of Ms. Singleton, discriminated against Ms. La Barrie

by treating her more unfavorably compared to her similarly situated peers:

                a. Brandy Wallace – Caucasian

                b. Denise Reid – Caucasian



                                                 5
      Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 6 of 11




               c. Kim Ayala – Caucasian


Plaintiff Celmira Cecilia Turner
19.    In September 2020, Plaintiff Turner was heavily recruited by Ms. Singleton and was

promised more money (base/commission); and career longevity. Plaintiff Turner left a previous

employer based on the representations of Ms. Singleton.

20.    On October 5, 2020, Plaintiff Turner began her career with CIG as a Sales and Marketing

Director, and was selected to replace a the only other African American Sales and Marketing

Director (Plaintiff La Barrie). During the first few days of Plaintiff Turner’s employment, many

of the agents were upset about abrupt termination of Plaintiff La Barrie. Plaintiff Turner, ironically

replaced the only other African American Sales and Marketing Director at CIG, which she believes

was to only keep one African American in the position at a time. When Plaintiff Turner started,

she was not provided any guidance on how to succeed in the position.

21.    Within days of employment, Plaintiff Turner realized she was being used as a pawn in

CIG’s discriminatory actions. Plaintiff Turner’s direct supervisor, Ms. Singleton, began to create

a hostile work environment, with racial undertones, openly mocking Plaintiff Turner. Plaintiff

Turner was quickly deemed as the “Aggressive Black Woman,” and Ms. Singleton began to

consistently make subtle remarks about Plaintiff Turner’s race and stereotypes.

22.    In October 2020, Ms. Singleton forced Plaintiff Turner to move from the Directors Office

to the Front Office. The Front Office was known to be constantly hot, and Plaintiff Turner was

required to sit directly with the sun in her face. Plaintiff Turner made complaints about how the

room was uncomfortable and how it was used for storage. Ms. Singleton would visibly see Plaintiff

Turner’s discomfort, however Ms. Singleton did nothing to improve the working conditions. The

actions by Ms. Singleton were discriminatory, and create a hostile work environment, which


                                                  6
      Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 7 of 11




discriminated against Plaintiff Turner based on her race because no other Sales Marketing Director

outside her protected class was treated in a similar manner.

23.    On November 2, 2020, Alex Ruiz and Ms. Singleton were berating Plaintiff for writing

what they deemed as "hostile and aggressive" emails.

24.    On November 4, 2020, Ms. Singleton offered another person Plaintiff Turner’s position,

and Plaintiff Turner was terminated without cause on November 5, 2020. Ms. Turner was

terminated within one-month of employment, and it is obvious that the decision to hire and

terminate Plaintiff Turner was based on her race. Plaintiff Turner replaced the only other female

African American Sales and Marketing Director, and was replaced by someone outside her

protected class.

25.    Prior to Plaintiff Turner’s termination, on November 5, Plaintiff Turner made a race

discrimination complaint via Cigna’s EthicsPoint. Plaintiff Turner called Cigna's Ethics to report

Elodia Gallo (Elodia is a business partner, Broker Manager at Cigna), a friend to Ms. Singleton

and Mr. Ruiz. Elodia used the same language stating Plaintiff Turner was “aggressive.”

26.    Not soon after making a complaint via EthicsPoint, Plaintiff Turner received a phone call

from the newly hired Sales and Marketing Director. Plaintiff Turner called Heather (HR) to inquire

what was going on and if her employment was in jeopardy. Heather said Plaintiff’s employment

was not in jeopardy. Plaintiff Turner asked Heather to schedule a call with Dusty to discuss,

however, that call was never scheduled. Consequently, on November 5, 2020, Plaintiff was

terminated and replaced by Alex Ruiz as the Sales and Marketing Director.

27.    Ms. Turner was the only African-American female or male in her position at CIG. CIG,

through the actions of Ms. Singleton, discriminated against Ms. Turner by treating her more

unfavorably compared to her similarly situated peers:



                                                7
       Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 8 of 11




                  a. Kim Ayala – Caucasian female

                  b. Denise Reid – Caucasian female

                  c. Kim Ayala – Caucasian female

                  d. Elsa Isais – Caucasian female

                  e. Alejandre Ruiz – Hispanic female

                  f. Dwayne Gueno – Hispanic male

      V.   FIRST CAUSE OF ACTION: VIOLATIONS OF SECTION 1981 OF THE CIVIL
                      RIGHTS ACT OF 1866, 42 U.S.C. §§ 1981 ET SEQ.
  (Discrimination as to all Plaintiffs, on behalf of themselves, and those similarly situated)

28.        Plaintiff reasserts and incorporate by reference all the above numbered paragraphs.

29.        The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.

§§ 1981 et seq., as Defendant has engaged in the practice of discrimination on the basis of race,

color, and/or national origin with respect to the terms and conditions of African American Sales

and Marketing Directors’ employment.

30.        Plaintiffs were treated differently than other employees that are not of African American

descent. Defendant engaged in discrimination against Plaintiffs, African Americans, by

termination, based upon Plaintiffs’ race; ultimately depriving Plaintiffs of equal employment

opportunities and otherwise adversely affecting their status as an employee. As a result of

Defendant’s discrimination, Plaintiffs suffered damages (in an amount that is within the

jurisdictional limits of this Court).

      VI.  SECOND CAUSE OF ACTION: VIOLATION OF THE TEXAS EMPLOYMENT
         DISCRIMINATION ACT, AS AMENDED, TEX. LAB. CODE §§ 21.001 ET SEQ.
  (Discrimination as to all Plaintiffs, on behalf of themselves, and those similarly situated)

31.        Plaintiff reasserts and incorporate by reference all the above numbered paragraphs.

32.        The conduct alleged herein violates the Texas Employment Discrimination Act, as



                                                    8
      Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 9 of 11




amended, Tex. Lab. Code §§ 21.001 et seq., as Defendant has engaged in the practice of

discrimination on the basis of race, color, and/or national origin with respect to the terms and

conditions of African American Sales and Marketing Directors’ employment.

33.    Defendant discriminated against Plaintiffs in connection with the compensation, terms,

conditions, and privileges of employment; or limited, segregated, or classified Plaintiffs in a

manner that would deprive or tend to deprive Plaintiffs of any employment opportunity or

adversely affect their status because of Plaintiffs’ race (i.e. African American), in violation of TEX.

LAB. CODE §§ 21.001 ET SEQ.

34.    Plaintiffs have suffered irreparable injury and monetary damage as the result of

Defendant’s acts for which Plaintiffs now seeks redress.

                     VII.    THIRD CAUSE OF ACTION: DEFAMATION

35.    Based on the foregoing paragraphs, Plaintiffs jointly allege that the defendant engaged in

libel and slander.

36.    Defamation is defined by the Texas law as invasion of a person’s interest in his reputation

and good name. Plaintiffs would show that Defendant, through the actions of Dusty Singleton,

published false information about Plaintiffs in an attempt to deter Plaintiffs from minding new

employment in the industry.

                                   VIII. JURY DEMAND

37.    Plaintiffs demands a jury on all issues to be tried in this matter. Plaintiffs have submitted

the jury demand and herein submit the jury fee.

                                       IX.    PRAYER

38.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that on final trial, Plaintiff have judgment against Defendant for:



                                                  9
Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 10 of 11




 a. All damages to which Plaintiffs may be entitled pursuant to this Original Complaint,
    or an amendment thereto, including but not limited to lost wages, back and future pay,
    reinstatement, upgrading, and compensation for benefits not received;

 b. Past physical pain and mental suffering;

 c. Present physical pain and mental suffering;

 d. Future physical pain and mental suffering;

 e. Compensatory damages;

 f. Punitive damages in an amount above the minimum jurisdictional limits of the Court;

 g. Reasonable attorneys’ fees as allowed by law, with conditional awards in the event of
    appeal;

 h. Pre-judgment interest at the highest rate permitted by law;

 i. Post-judgment interest from the judgment until paid at the highest rate permitted by
    law;

 j. Costs of Court; and

 k. all such other and further relief to which Plaintiff and similarly situated employees may
    show themselves to be justly entitled.


                                                      Respectfully Submitted,




                                               By: ______________________

                                               Alfonso Kennard, Jr.
                                               Texas State Bar No. 24036888
                                               Federal ID No. 713316
                                               Attorney-In-Charge
                                               2603 Augusta Drive, Suite 1450
                                               Houston, Texas 77057
                                               Main: 713.742.0900
                                               Fax: 713.742.0951
                                               Alfonso.Kennard@KennardLaw.com

                                         10
Case 4:21-cv-00640 Document 1 Filed on 02/26/21 in TXSD Page 11 of 11




                                      Eddie Hodges Jr.
                                      Texas Bar No. 24116523
                                      Southern District Bar No. 3479748
                                      2603 Augusta Drive, Suite 1450
                                      Houston, Texas 77057
                                      Main: 713.742.0900
                                      Fax: 713.742.0951
                                      eddie.hodges@kennardlaw.com
                                      ATTORNEY FOR PLAINTIFFS




                                 11
